            1:15-cv-01485-SLD # 60          Page 1 of 1                                               E-FILED
Judgment in a Civil Case (02/11)                                         Thursday, 28 March, 2019 08:01:46 AM
                                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

Christopher Knox,                                )
                                                 )
                    Plaintiff,                   )
                                                 )
                               vs.               )        Case Number: 15-CV-1485
                                                 )
S.A. Godinez, Dr. Louis Shicker, Dr.
Melvin Hinton, Gladsy Taylor, Randy
Pfister, Dr. Andrew Tilden, Dr. John Garlic,
Dr. Richara Jennings, Guy Pierce, Marcus
Hardy, Damin Shull, Patrick Hobart,
Susan Prentice, Chad Brown, Wexford
Health Sources, Inc., Jon Doe

                    Defendants.

                                     JUDGMENT IN A CIVIL CASE

DECISION BY THE COURT.                 This action came before the Court, and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Defendants and
against Plaintiff. This case is terminated.

Dated: 3/28/2019
                                                          s/ Shig Yasunaga
                                                          Shig Yasunaga
                                                          Clerk, U.S. District Court
